Exhibit 99.2 KnowledgeStorm, Inc. BALANCE SHEET (Unaudited) September 30, 2007 ASSETS Current assets Cash and cash equivalents $ 216,704 Prepaid license and services 158,581 Accounts receivable, net of allowance for doubtful accounts of $255,758 at September 30, 2007 2,242,935 Total current assets 2,618,220 Property and equipment, net 806,577 Other assets 39,361 Total assets $ 3,464,158 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 330,724 Accrued expenses 709,470 Current maturities of debt 194,214 Line of credit 1,900,000 Deferred revenue 2,338,294 Total current liabilities 5,472,702 Other long-term liabilities 257,892 Long-term loan payable 125,000 Redeemable stock Redeemable convertible preferred stock Series A, $0.001 par value; $26,016,197 liquidation value; 35,000,000 shares authorized; 32,069,654 shares issued and outstanding at September 30, 2007 25,985,314 Stockholders' deficit Common stock; $0.001 par value; 70,000,000 shares authorized; 561,151shares issued and outstanding at September 30, 2007 561 Additional paid-in capital 6,335,945 Accumulated deficit (34,713,256 ) Total stockholders' deficit (28,376,750 ) Total liabilities and stockholders' deficit $ 3,464,158 The accompanying notes are an integral part of these financial statements. - 2 - Exhibit 99.2 KnowledgeStorm, Inc. STATEMENTS OF OPERATIONS (Unaudited) For the Nine Months Ended September 30, 2007 September 30, 2006 Revenues $ 13,303,904 $ 13,549,458 Operating expenses Marketing and advertising 1,970,727 1,741,680 Depreciation 271,129 289,915 Salaries and benefits 9,472,040 9,496,180 General and administration 2,394,531 2,103,891 14,108,427 13,631,666 Operating loss (804,523 ) (82,208 ) Other income (expense) Interest income - 20,178 Interest expense (131,142 ) (66,816 ) (131,142 ) (46,638 ) Net loss before income tax expense (935,665 ) (128,846 ) Income tax expense - - Net loss $ (935,665 ) $ (128,846 ) The accompanying notes are an integral part of these financial statements. Exhibit 99.2 KnowledgeStorm, Inc. STATEMENTS OF STOCKHOLDERS’ DEFICIT (Unaudited) Common Stock Shares Amount Additional Paid-in Capital Accumulated Deficit Total Equity Balance December 31, 2006 556,027 $ 556 $ 6,327,589 $ (32,655,833 ) $ (26,327,688 ) Series A preferred stock dividends ($0.046664 per share) (1,121,758 ) (1,121,758 ) Share-based compensation 7,242 7,242 Stock options exercised 5,124 5 1,114 1,119 Net loss (935,665 ) (935,665 ) Balance September 30, 2007 561,151 $ 561 $ 6,335,945 $ (34,713,256 ) $ (28,376,750 ) The accompanying notes are an integral part of these financial statements. - 4 - Exhibit 99.2 KnowledgeStorm, Inc. STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2007 September 30, 2006 Cash flows used in operating activities: Net loss $ (935,665 ) $ (128,846 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization expense 271,129 289,915 Share-based compensation 7,242 - Decrease (increase) in: Restricted cash - - Accounts receivable 242,755 705,499 Prepaid expenses 81,887 104,758 Other assets 8,071 (16,680 ) Increase (decrease) in: Accounts payable (400,781 ) 9,153 Accrued expenses (96,904 ) (286,481 ) Deferred revenue 88,970 (1,149,813 ) Other liabilities 55,655 23,430 Net cash used in operating activities (677,641 ) (449,065 ) Cash flows used in investing activities: Purchases of property and equipment (53,992 ) (430,955 ) Net cash used in investing activities (53,992 ) (430,955 ) Cash flows from financing activities: Proceeds from issuance of common stock 1,119 15,569 Proceeds from sale of series A preferred stock,net of issuance costs - - Proceeds from issuance of loan payable - 500,000 Repayments of loan payable (148,158 ) (66,980 ) Proceeds from line of credit 750,000 - Net cash provided by financing activities 602,961 448,589 Net increase (decrease) in cash and cash equivalents (128,672 ) (431,431 ) Cash and cash equivalents at beginning of year 345,376 1,131,034 Cash and cash equivalents at end of period $ 216,704 $ 699,603 Supplemental disclosure of noncash activities Cash paid for interest $ 131,142 $ 66,816 The accompanying notes are an integral part of these financial statements. Exhibit 99.2 KnowledgeStorm, Inc. NOTES TO FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTEA – UNAUDITED INTERIM FINANCIAL INFORMATION The accompanying interim balance sheet as of September 30, 2007, and the statements of operations and cash flows for the nine monthsended September 30, 2007 and 2006, and the statement of stockholders' deficit for the nine months ended September30, 2007are unaudited. These unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim information and with Article 10 of Regulation S-X. In the opinion of the Company's management, the unaudited interim financial statements have been prepared on the same basis as the audited financial statements and include all adjustments consisting of normal recurring adjustments necessary for the fair presentation of the Company's financial position at September 30, 2007 and its results of operations and cash flows for the nine months ended September 30, 2007 and 2006. The results of operations for the nine months ended September 30, 2007 are not necessarily indicative of the results to be expected for any other interim period or any fiscal year. These unaudited interim financial statements should be read in conjuction with the audited financial statements for KnowledgeStorm, Inc. filed as Exhibit 99.1 of the Current Report on Form 8-K/A of TechTarget, Inc. dated January 22, 2008.
